 USDC IN/ND case 3:16-cr-00043-JD-CAN document 70 filed 08/10/21 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 UNITED STATES OF AMERICA

        v.                                           Case No. 3:16-CR-43 JD

 JAMES JOHNSON


                                    OPINION AND ORDER

       The Government has moved the Court for an order that authorizes the Bureau of Prisons

(“BOP”) to turn over $1,101.36 in funds held in Defendant James Johnson’s BOP-controlled

inmate trust account for use in paying down Mr. Johnson’s outstanding restitution. [DE 62]. Mr.

Johnson, who was convicted of possessing stolen firearms, is currently serving a 120-month term

of imprisonment and has yet to pay $2,526.83 of the $5,460 in restitution this Court originally

ordered him to pay. [DE 21; 62 at 1]. Mr. Johnson opposes the Government’s motion. [DE 67].

       A court order imposing restitution serves as a lien in favor of the Government on all of a

defendant’s property not exempted by 18 U.S.C. § 3613(a)(1). See United States v. Sayyed, 862

F.3d 615, 618 (7th Cir. 2017) (holding a restitution order allows the Government to “step into

[the defendant’s] shoes” and acquire the defendant’s rights to property). Payments into an

inmate’s trust account do not fall into an exempted category. See 18 U.S.C. § 3613(a)(1).

Further, a motion for transfer of funds is proper, as opposed to a motion for garnishment, when

the funds at issue are within the custody and control of the BOP, as they are in this case. United

States v. Meux, 597 F.3d 835, 837 (7th Cir. 2010).

       The Government has asserted that transfer is specifically warranted here pursuant to both

18 U.S.C. § 3664(k) and § 3664(n). [DE 62 at 1]. Section 3664(k) gives a court the power to

adjust the payment schedule or require immediate payment in full of a defendant’s restitution if

                                                 1
    USDC IN/ND case 3:16-cr-00043-JD-CAN document 70 filed 08/10/21 page 2 of 3


there has been a material change in a defendant’s economic circumstances. Under § 3664(n), “if

a person obligated to provide restitution, or pay a fine, receives substantial resources from any

source, including inheritance, settlement, or other judgment, during a period of incarceration,

such person shall be required to apply the value of such resources to any restitution or fine still

owed.” The Seventh Circuit has interpreted § 3664(n) to mean that “an inmate who receives

money from any source must apply it to restitution still owed.” United States v. White, 745 F.

App’x 646, 648 (7th Cir. 2018).

        The Court finds both § 3664(k) and § 3664(n) apply here. The Government does not

provide documentation establishing the funds in the inmate trust account, but Mr. Johnson does

not dispute the amount or that the money, at least in part, is from stimulus checks. The Court

concludes that the influx of the stimulus funds represented a material change in Mr. Johnson’s

economic circumstances pursuant to § 3664(k). Additionally, the Court finds that, pursuant to §

3664(n), the influx of funds also represented receipt of substantial resources while he was

incarcerated that, under the subsection, must therefore be applied to his outstanding restitution

obligations. White, 745 F. App’x at 648.

        Mr. Johnson’s opposition to the Government’s motion focuses squarely on the argument

that he should be allowed to continue to pay down restitution on the “schedule of payments” and

that he will be left with nothing if the Government’s motion is granted. [DE 67 at 2]. He claims

the funds in this account are for his “financial support” and that he is participating in the BOP’s

Inmate Financial Responsibility Program (“IFRP”). 1 Even though Mr. Johnson is participating in

the IFRP, the government is not precluded from seeking additional funds for his outstanding

restitution debt. See 18 U.S.C. § 3572(d)(1); United States v. Wykoff, 839 F.3d 581, 582 (7th Cir.


1
 The IFRP is a voluntary program run by the BOP that is designed to teach financial responsibility to inmates and to
assist inmates in getting their criminal monetary penalties fulfilled.

                                                         2
 USDC IN/ND case 3:16-cr-00043-JD-CAN document 70 filed 08/10/21 page 3 of 3


2016). “[T]he [IFRP] and the government’s ability to collect restitution are not mutually

exclusive.” United States v. Lemberger, 673 F. App’x 579, 580 (7th Cir. 2017). The Government

may enforce a restitution order by “all other available and reasonable means,” in collecting

restitution. Id. Mr. Johnson also argues that the law does not allow his money to be garnished

because the funds stem from a stimulus check. However, this argument is unavailing because he

cannot point to any portion of the American Rescue Plan Act, under which the funds were

provided, that prohibits a transfer to pay restitution or places the funds in an exempted category

under § 3613(a)(1). The Court thus concludes, despite Mr. Johnson’s arguments in opposition,

that the Government’s request to transfer the funds from Mr. Johnson’s trust account to pay for

his restitution is proper pursuant to both § 3664(k) and § 3664(n).

       For the foregoing reasons, the Court GRANTS the Government’s motion [DE 62] and

ORDERS the Bureau of Prisons to turn over the $1,101.36 in funds in Mr. Johnson’s inmate trust

account over to the U.S. District Court Clerk, United States District Court, 204 S. Main Street,

South Bend, IN 46601. The Clerk shall apply these funds as payment for the restitution owed by

Mr. Johnson in this case.

       SO ORDERED.

       ENTERED: August 10, 2021


                                                            /s/ JON E. DEGUILIO
                                                     Chief Judge
                                                     United States District Court




                                                 3
